LEONARD, Judge,
delivered the opinion of the court.
A county court, acting under the law authorizing the sale of the 16th sections, vacated a sale made by the sheriff under an order of the court for that purpose. The purchaser appealed to the Circuit Court, and his appeal was dismissed, and thereupon he appealed to this court. Although the circuit courts have appellate jurisdietioriover the judgments and orders of the county courts in all cases not expressly prohibited by law, (R. C. 1845, p. 380, sec. 6), yet this jurisdiction can not be exercised unless the means be provided by law for that purpose. Writs of error and certiorari are common law writs, and may be used where they are appropriate (R. C. 1845, p. 334, sec. 5) ; but an appeal is a statutory remedy that exists only in the cases in which it is expressly given. No appeal is allowed from this order, either in the act authorizing the proceeding, or in any general law, that we are aware of, embracing all cases of this character.
If the court had no authority to set aside the sale, it will be their duty, under the law, upon the payment of the purchase *418money, to make and forward to tbe register a statement of the fact of the purchase and payment, which will entitle the party to a patent; and if this statement be withheld the party has a remedy by mandamus, but he can not try the question in this manner. The judgment is affirmed.